Case: 2:19-cv-05448-SDM-CMV Doc #: 74 Filed: 12/10/20 Page: 1 of 6 PAGEID #: 1608




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIAMOND TRANSPORTATION
 LOGISTICS INC,

                       Plaintiff,
                                                        Civil Action 2:19-cv-5448
        v.                                              Judge Sarah D. Morrison
                                                        Magistrate Judge Chelsey M. Vascura

 THE KROGER CO, et al.,

                       Defendants.




                                    OPINION AND ORDER

       This matter is before the Court for consideration of Defendant The Kroger Co.’s

(“Kroger”) Motion for Leave to File Crossclaim and Third Party Complaint (ECF No. 64),

Defendant Granite State Insurance Company’s (“Granite”) Memorandum in Opposition (ECF

No. 66), and Kroger’s Reply (ECF No. 67). In its Motion, Kroger seeks leave to assert

crossclaims against Granite for declaratory judgment, indemnification, and bad faith and also to

file a third-party complaint against Gail Maureen Lawrence d/b/a GM Lawrence Insurance

Brokerage (“GML”). Granite opposes Kroger’s Motion, contending that Kroger does not show

good cause for adding claims and that its proposed claims would be futile.

       For the reasons that follow, Kroger’s Motion for Leave to File Crossclaim and Third

Party Complaint (ECF No. 64) is GRANTED.

                              I.     PROCEDURAL HISTORY

       On December 13, 2019, Plaintiff Diamond Transport Logistics, Inc. (“Diamond”) filed its

Complaint against Defendants Kroger, American International Group Inc. (“AIG”), Granite, and
Case: 2:19-cv-05448-SDM-CMV Doc #: 74 Filed: 12/10/20 Page: 2 of 6 PAGEID #: 1609




GML. (ECF No. 1.) Defendants AIG and GML were terminated by a stipulation on May 20,

2020. (ECF No. 45.) On March 18, 2020, this Court issued a Preliminary Pretrial Order

(“PPO”) (ECF No. 30) setting forth the case schedule deadlines the parties recommended in their

Rule 26(f) report (ECF No. 28). That PPO set July 18, 2020, as the deadline for filing motions

or stipulations addressing the parties or pleadings, including joinder of additional claims or

parties. (Id.) On October 9, 2020, Kroger filed the instant motion.

                                  II.   STANDARD OF REVIEW

       A district court is required to enter a scheduling order, which limits the time “to join

other parties, amend the pleadings, complete discovery, and file motions.” Fed. R. Civ. P.

16(b)(3)(A). When, as in the instant case, a party misses a scheduling order’s deadlines and

seeks a modification of those deadlines, the party must first demonstrate good cause. See Fed. R.

Civ. P. 16(b)(4); Andretti v. Borla Performance Indus., Inc., 426 F.3d 824, 830 (6th Cir. 2005).

“The primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence in

attempting to meet the case management order’s requirements.” Inge v. Rock Fin. Corp., 281

F.3d 613, 625 (6th Cir. 2002) (quotation omitted) (citing cases); see also Leary v. Daeschner,

349 F.3d 888, 906 (6th Cir. 2003) (“[A] court choosing to modify the schedule upon a showing

of good cause, may do so only if it cannot reasonably be met despite the diligence of the party

seeking the extension.” (quotation omitted)). “Another important consideration . . . is whether

the opposing party will suffer prejudice by virtue of the amendment.” Leary, 349 F.3d at 906

(citing Inge, 281 F.3d at 625).

                                        III.   ANALYSIS

       As an initial matter, Kroger cited the standard for amendments under Federal Rule of

Civil Procedure 15(a)(2), which directs the Court to “freely give leave when justice so requires.”

(Mot. 4–5, ECF No. 64.) However, this standard is of secondary importance where, as here, the

                                                 2
Case: 2:19-cv-05448-SDM-CMV Doc #: 74 Filed: 12/10/20 Page: 3 of 6 PAGEID #: 1610




Court has already entered a scheduling order under Fed. R. Civ. P. 16 and the deadline to amend

the pleadings has passed. Leary, 349 F.3d at 909 (“Once the scheduling order’s deadline passes,

a plaintiff first must show good cause under Rule 16(b) for failure earlier to seek leave to amend

before a court will consider whether amendment is proper under Rule 15(a).”). Nevertheless, the

Court finds that Kroger has satisfied the more demanding Rule 16 standard.

       Rule 16(b)(4) requires that Kroger satisfy two criteria: diligence and lack of prejudice to

the opposing parties. Kroger easily clears the lack of prejudice bar. Kroger and Granite agree

that the new claims Kroger seeks to assert overlap considerably with claims already asserted in

the case by other parties (Reply 5–6, ECF No. 67; Mem. in Opp’n 4–5, ECF No. 66), such that

no additional discovery will be required. Further, the discovery period does not close until

February 18, 2021, and dispositive motions are not due until March 18, 2021. (PPO, ECF No.

30.) Cf. Miller v. Admin. Office of Courts, 448 F.3d 887, 898 (6th Cir. 2006) (“Because the

discovery deadline had already passed and the deadline for filing dispositive motions . . . was

imminent, the defendants would have been prejudiced if a further amendment had been permitted

by the district court.”). Kroger’s request to extend the pleading amendments deadline is also the

first extension of the case schedule requested by any of the parties, and no party suggests that

allowing Kroger’s pleading amendment would require extending other case deadlines. And even

if allowing the amendment would require extending other deadlines, this case has not been

pending so long that strict enforcement of the existing case schedule is necessary to prevent

undue delay. The Court is therefore unable to discern any prejudice to any party that would be

caused by permitting the amendment.

       Diligence poses a closer question. Kroger asserts that it acted diligently because it did

not have adequate information upon which to base the proposed claims until after the deadline.



                                                 3
Case: 2:19-cv-05448-SDM-CMV Doc #: 74 Filed: 12/10/20 Page: 4 of 6 PAGEID #: 1611




(Kroger’s Reply at 2–5, ECF No. 67.) Kroger served discovery requests on Diamond and GML

seeking information regarding Kroger’s insured status (a key fact underlying Kroger’s proposed

claims), but Diamond did not respond until July 6, 2020, and GML did not respond until August

14, 2020. (Id.) Kroger also asserts that it was unaware that Granite would dispute its insured

status until Granite filed a counterclaim on July 13, 2020, such that Kroger had no reason to seek

amendment earlier. Granite counters that Kroger had reason to know of the issue regarding its

insured status as far back as filing of the exhibits to the Complaint in December 2019, and that

Granite’s Counterclaim filed on July 13, 2020—five days before the deadline for motions to

amend the pleadings—again put Kroger on notice of the claims it now seeks to assert. (Mem. in

Opp’n 4–5, ECF No. 66.)

       The Court finds that Granite’s Counterclaim being filed just five days before the pleading

amendment deadline constitutes good cause to extend the deadline by some amount. That said, it

is less clear that the new information Kroger gleaned on July 13, 2020, justifies an extension of

83 days (until Kroger filed the present Motion on October 9, 2020) to move for leave to file its

new claims. Kroger certainly could have acted with more diligence. However, if the Court were

to deny leave for Kroger to assert its new claims in this action, Kroger would likely file a

separate action against Granite and GML. That action would be related to the present case, and,

in all likelihood, would end up consolidated with this one. This would result in Kroger having

effectively asserted its Crossclaim and Third Party Complaint in this action, in a manner

requiring multiple procedural steps in the interim. The principle of judicial economy disfavors

this course of action. Accordingly, given the practical consequences of denying the amendment,

coupled with the complete lack of prejudice to any party that would result from allowing the




                                                 4
Case: 2:19-cv-05448-SDM-CMV Doc #: 74 Filed: 12/10/20 Page: 5 of 6 PAGEID #: 1612




amendment, the Court finds good cause to permit Kroger to file its Crossclaim and Third Party

Complaint under Rule 16(b)(4).

        The Court now moves to the standard of Rule 15(a)(2), which directs the Court to “freely

give leave when justice so requires.” For the reasons related to lack of prejudice and judicial

economy outlined above, justice requires permitting Kroger to assert its Crossclaim and Third

Party Complaint. Accordingly, Kroger has also met the Rule 15(a)(2) standard for pleading

amendments.

        Finally, Granite argues that Kroger should be denied leave to amend its pleading because

the new claims it seeks to assert are futile. Because “denying a motion for leave to amend on

grounds that the proposed new claim is legally insufficient is, at least indirectly, a ruling on the

merits” of the claims presented in the proposed pleading, this Court has recognized the

“conceptual difficulty presented” when a Magistrate Judge, who cannot by statute ordinarily rule

on a motion to dismiss, is ruling on such a motion. Durthaler v. Accounts Receivable Mgmt.,

Inc., 2:10-cv-1068, 2011 WL 5008552, at *4 (S.D. Ohio Oct. 20, 2011); see also 28 U.S.C.

§ 636(b)(1)(A) (“[A] judge may designate a magistrate judge to hear and determine any pretrial

matter pending before the court, except a motion . . . to dismiss for failure to state a claim upon

which relief can be granted . . . .”).

        In light of this procedural impediment, the Court concludes that the better course would

be to permit Kroger to file its Crossclaim and Third Party Complaint with the understanding that

the other parties are free to challenge the claims against them through a motion to dismiss. See

Durthaler, 2011 WL 5008552 at *4 (“[I]t is usually a sound exercise of discretion to permit the

claim to be pleaded and to allow the merits of the claim to be tested before the District Judge by

way of a motion to dismiss.”); Morse/Diesel, Inc. v. Fidelity & Deposit Co. of Md., 715 F.Supp.



                                                  5
Case: 2:19-cv-05448-SDM-CMV Doc #: 74 Filed: 12/10/20 Page: 6 of 6 PAGEID #: 1613




578, 581 (S.D.N.Y. 1989) (“The trial court has the discretion to grant a party leave to amend a

complaint, even where the amended pleading might ultimately be dismissed.”). Accordingly,

Kroger’s Motion for Leave to File Crossclaim and Third Party Complaint is GRANTED.

                                    IV.     CONCLUSION

       For the foregoing reasons, Kroger’s Motion for Leave to File Crossclaim and Third Party

Complaint (ECF No. 64) is GRANTED. The Clerk is DIRECTED to file Kroger’s Crossclaim

and Third Party Complaint, attached to the Motion as Exhibit A (ECF No. 64-1).

       IT IS SO ORDERED.



                                                    /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                6
